         Case 2:21-cv-01522-MTL Document 1 Filed 09/04/21 Page 1 of 8



 1        Quarles & Brady LLP
         One Renaissance Square
 2      Two North Central Avenue
        Phoenix, AZ 85004-2391
 3     TELEPHONE 602-229-5200
 4   C. Bradley Vynalek (#020051)
     Brad.Vynalek@quarles.com
 5   Benjamin C. Nielsen (#029689)
     Benjamin.Nielsen@quarles.com
 6   Daniel G. Roberts (#033273)
     DanielRoberts@quarles.com
 7
     Attorneys for Plaintiff GlobalTranz Enterprises,
 8   LLC.
 9
                                  IN THE UNITED STATES DISTRICT COURT
10
                                         FOR THE DISTRICT OF ARIZONA
11
12   GlobalTranz Enterprises, a limited liability       NO.
     company,
13                                                      COMPLAINT
                            Plaintiff,
14
              v.                                        (Declaratory Judgment; Breach of
15                                                      Contract)
     Ameren Services Company,
16
                            Defendant.
17
18            Plaintiff GlobalTranz Enterprises, LLC ("GlobalTranz"), by and through
19   undersigned counsel, for its claim for relief against Defendant Ameren Services Company
20   ("Ameren," and with GlobalTranz, the "Parties"), hereby alleges as follows:
21                                         NATURE OF THE ACTION
22            1.       This is a case for declaratory judgment under 28 U.S.C. §§ 2201 and 2202,
23   and for breach of contract.
24            2.       GlobalTranz and Ameren entered into certain contracts with each other in
25   2017 and 2018, described more fully below, pursuant to which GlobalTranz was to (and
26   did) provide Ameren with freight and transportation solutions, and Ameren was to pay
27   GlobalTranz for those services when invoiced by GlobalTranz.
28            3.       Recently, Ameren has claimed – without legal justification or support – that


     QB\159788.00066\69991094.1
         Case 2:21-cv-01522-MTL Document 1 Filed 09/04/21 Page 2 of 8



 1   GlobalTranz has overcharged Ameren for services, for which GlobalTranz now purportedly
 2   owes Ameren millions of dollars. The precise number alleged has varied arbitrarily over
 3   time, but it is approximately between six and nine million dollars as of the most recent
 4   discussions between the Parties.
 5            4.       GlobalTranz denies these allegations entirely. And, in fact, GlobalTranz has
 6   demonstrated to Ameren, with explicit reference to the governing contracts as well as the
 7   years-long course of dealing between the Parties, that it did not overcharge Ameren as
 8   claimed and does not owe Ameren the amounts claimed by Ameren.
 9            5.       Moreover, Ameren has failed to pay several invoices to GlobalTranz in
10   accordance with the terms of the governing agreements, and is therefore in breach of those
11   agreements. On information and belief, Ameren has intentionally chosen not to pay invoices
12   in an effort to "setoff" amounts it (wrongfully) believes GlobalTranz has overcharged it, but
13   the pertinent agreements specifically forbid such setoffs.
14            6.       The reality is that Ameren has misconstrued and misinterpreted various
15   contractual provisions and their legal effect on the Parties' relationship, and has failed to
16   live up to its contractual obligations. Ameren disagrees with GlobalTranz's assessment of
17   the Parties' legal rights and obligations under the Agreements.
18            7.       An actual and justiciable controversy exists between the Parties arising out of
19   their respective rights and obligations under their contractual relationship.
20            8.       GlobalTranz therefore seeks from this Court a declaration as to the rights and
21   legal relations between it and Ameren.
22            9.       GlobalTranz also seeks damages for Ameren's breaches of the governing
23   agreements and failure to make timely payments to GloblaTranz as required by the parties'
24   contractual relationship.
25                                            THE PARTIES

26            10.      GlobalTranz is a limited liability company existing under the laws of the State
27   of Delaware with its principal place of business at 7350 North Dobson Road, Scottsdale,
28   Arizona 85256. GlobalTranz is a leading third-party logistics provider dedicated to

                                                     -2-
     QB\159788.00066\69991094.1
         Case 2:21-cv-01522-MTL Document 1 Filed 09/04/21 Page 3 of 8



 1   improving how businesses ship freight while gaining control and visibility of their supply
 2   chain. GlobalTranz's sole and managing member is WWEX UNI TopcoHoldings, LLC a
 3   Delaware limited liability company.
 4            11.      Ameren is a corporation existing under the laws of the State of Missouri with
 5   its principal place of business at 1901 Chouteau Avenue, St. Louis, Missouri 63103.
 6   Ameren is in the business of providing electric and natural gas energy to customers.
 7                                   JURISDICTION AND VENUE
 8            12.      This Court has jurisdiction over this matter pursuant to 28 U.S.C.

 9   § 1332(a)(1), as the matter in controversy exceeds the limit of $75,000, exclusive of interest

10   and costs, and, as detailed above, there is complete diversity of citizenship between Plaintiff

11   and Defendant.

12            10.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2), because a

13   substantial part of the events giving rise to the claims herein occurred in this district, where

14   GlobalTranz is principally located.

15                                     GENERAL ALLEGATIONS

16            13.      GlobalTranz and its predecessor in interest have provided quality service to

17   Ameren and its customers for more than a decade, and GlobalTranz continues to provide

18   such services to this day.

19            14.      During most of that time, the Parties worked collaboratively and transparently

20   together in a symbiotic business relationship.

21            15.      Indeed, Ameren has told GlobalTranz many times over the past several years

22   – including very recently – how happy it is (and has been) with GlobalTranz's services. As

23   a result, Ameren has continued – even as recently as this year – to award GlobalTranz with

24   additional work and opportunities.

25            16.      The current contractual relationship between the Parties is governed by two

26   separate agreements: (1) The Stars Alliance Agreement, dated July 3, 2017, and attached

27   hereto as Exhibit "1"; and (2) the Freight Services Contract, which has an effective date of

28   January 1, 2018, and is attached hereto as Exhibit "2" (collectively, the "Agreements"). The

                                                    -3-
     QB\159788.00066\69991094.1
         Case 2:21-cv-01522-MTL Document 1 Filed 09/04/21 Page 4 of 8



 1   Agreements are incorporated herein by this reference.
 2            17.      Pursuant to the Agreements, GlobalTranz is to arrange for transportation
 3   and/or storage of certain freight on behalf of Ameren (as more specifically set forth in the
 4   Agreements), and Ameren is to pay GlobalTranz for these services (as more specifically set
 5   forth in the Agreements).
 6            18.      As noted above, the Parties operated pursuant to the Agreements without
 7   notable incident for years.
 8            19.      Recently, however, Ameren has suddenly started claiming, out of the blue,
 9   that GlobalTranz overcharged Ameren in various ways under the Agreements – to the
10   alleged tune of millions of dollars – and that GlobalTranz has misconstrued the Parties'
11   rights and obligations under the Agreements. GlobalTranz, of course, disagrees, and
12   Ameren is wrong.
13            20.      Remarkably, if Ameren's allegations were to be taken as true (which they
14   should not be, as they are demonstrably false), GlobalTranz would owe Ameren two to three
15   times more in purported overcharges than GlobalTranz realized in net revenue from its
16   entire relationship with Ameren under the Agreements.
17            21.      In other words, Ameren is attempting to construe the Agreements in a manner
18   that would lead to absurd results (and which goes against the Agreements' terms) – absurd
19   results that would force GlobalTranz to provide its services for an unconscionable loss.
20            22.      Ameren's construction of the Agreements (and the rights and obligations of
21   the Parties) simply makes no sense, and nothing Ameren has stated or provided to
22   GlobalTranz to date supports in any way its alleged damages or legal conclusions.
23            23.      Indeed, all of Ameren's arguments are belied by common sense, the terms of
24   the Agreements, and the multi-year course of dealing between the Parties.
25            24.      By way of example, Ameren claims that it should have received reduced rate
26   services, but Ameren and its vendors repeatedly failed to meet certain conditions precedent
27   under the Agreements (which Ameren agreed to at the beginning of the relationship when
28   it willingly entered into the Agreements) – e.g., providing at least 48-hours' notice to

                                                   -4-
     QB\159788.00066\69991094.1
         Case 2:21-cv-01522-MTL Document 1 Filed 09/04/21 Page 5 of 8



 1   GlobalTranz before a given pick up – to obtain such rates. Thus, any damages resulting
 2   from Ameren's failures are solely the responsibility and fault of Ameren itself.
 3            25.      By way of another example, Ameren claims it has historically paid more than
 4   it was required to for certain services because GlobalTranz, on occasion, used trucks other
 5   than a standard 48-foot flatbed. But it was Ameren and its vendors that explicitly directed
 6   GlobalTranz to use these other types of trucks on many occasions, thus, again, causing its
 7   own purported harm. To put it differently, Ameren was charged properly (and pursuant to
 8   the Agreements) based upon its own requests.
 9            26.      Moreover, Ameren's construction of the Agreements presupposes that freight
10   and transportation rates under the Agreements are ironclad and can never be revised, but
11   this notion is at direct odds with industry practice, course of dealings and the Agreements'
12   terms. See, e.g., Ex. 2 at Ex. A § 6 ("Broker shall invoice Ameren for its services in
13   accordance with the rates, charges and provisions set forth in Appendix D . . . and any
14   written supplements or revisions that are mutually agreed to between the Parties. If rates
15   are negotiated between the Parties and not otherwise confirmed in writing, such rates
16   shall be considered 'written,' and shall be binding, upon [GlobalTranz]'s invoice to
17   Ameren and Ameren's payment to [GlobalTranz]. . . .") (emphasis added).
18            27.      In reality, the Parties regularly negotiated rates that were different from those
19   in the Agreements and Ameren paid invoices reflecting such rates.
20            28.      Ameren has also argued that average rates under DAT apply that are not
21   contractually required and do not match services provided by GlobalTranz. In other words,
22   Ameren wants to pay minimal rates for specialized service in a manner neither supported
23   by industry practice nor the Agreements.
24            29.      Most or all of the individuals at Ameren who were involved in the negotiation
25   and original implementation of the Agreements have left Ameren. As a result, Ameren
26   lacks the historical knowledge of the Parties' course and dealing, and it is effectively trying
27   to rewrite the Agreements to its own benefit without any lawful basis for doing so.
28            30.      Furthermore, Ameren claims that it is entitled to repayment of overcharges

                                                      -5-
     QB\159788.00066\69991094.1
         Case 2:21-cv-01522-MTL Document 1 Filed 09/04/21 Page 6 of 8



 1   stemming from multiple years of service, but most of Ameren's claims would be time-barred
 2   as a matter of law even if they had merit (which they do not) – as the Agreements limit
 3   overpayment reimbursements to a 180-day limitations period and most of Ameren's claims
 4   relative to overpayments fall well outside of this period. See Ex. 2 at Ex. A § 22(c)
 5   (effectively incorporating 49 U.S.C. § 13710(A)(3)(b) and 49 U.S.C. § 14705(b)).
 6            31.      In short, Ameren's claims of overpayment and resultant entitlement to
 7   reimbursement are without merit and contradict the governing Agreements.
 8            32.      Moreover, Ameren's faulty construction of the Agreements has cast the
 9   Parties' legal rights and obligations under the Agreements in doubt moving forward.
10            33.      Ameren also owes GlobalTranz approximately $1,730,000.00 resulting from
11   Ameren's failure to pay invoices sent to Ameren by GlobalTranz, pursuant to the
12   Agreements and for services actually rendered.
13            34.      The pertinent agreements require Ameren to pay its invoices "within 2 days
14   of invoice date without deduction or setoff," and Ameren has failed to do so on many
15   occasions. See Ex. 2 at Ex. A § 6.
16                                    FIRST CLAIM FOR RELIEF
17                      (Declaratory Judgement Under 28 U.S.C. §§ 2201 & 2202)
18            35.      GlobalTranz realleges and incorporates by reference the allegations set forth
19   above in this Complaint as though fully set forth herein.
20            36.      An actual and justiciable controversy exists between GlobalTranz and
21   Ameren regarding their rights, obligations, and legal relations under the Agreements.
22            37.      GlobalTranz disputes Ameren's claims of overpayment and entitlement to
23   reimbursement from GlobalTranz, as well as the specific amounts claimed by Ameren.
24            38.      GlobalTranz disputes Ameren's construction of the Parties' obligations under
25   the Agreement (both looking backward and forward).
26            39.      GlobalTranz seeks a declaration that it is not obligated to reimburse Ameren
27   for the amounts sought by Ameren, as well as a declaration that GlobalTranz's construction
28   of various provisions in the Agreements is correct under both the Agreements' plain terms

                                                    -6-
     QB\159788.00066\69991094.1
         Case 2:21-cv-01522-MTL Document 1 Filed 09/04/21 Page 7 of 8



 1   and governing law.
 2            40.      Pursuant to 28 U.S.C. §§ 2201 and 2202, a judicial determination of the
 3   respective rights of the parties is necessary and appropriate under the circumstances, in
 4   addition to such further necessary or proper relief the Court deems appropriate.
 5            41.      Because this is an action arising out of contract, GlobalTranz is entitled to and
 6   requests an award of its attorneys' fees and costs pursuant to A.R.S. § 12-341.01.
 7                                         SECOND CLAIM FOR RELIEF
 8                                               (Breach of Contract)
 9            42.      The Agreements are binding and enforceable contracts.
10            43.      As described herein, Ameren has materially breached the Agreements by,
11   among other things, failing to timely pay invoices to GlobalTranz in accordance with the
12   Agreements' terms.
13            44.      As a direct and proximate result of Ameren breaching the Agreements,
14   GlobalTranz has been injured in an amount to be proven, but no less than $1,730,000.00
15   plus pre- and post-judgment interest at the highest legal rate until paid in full.
16            45.      This is a contested action arising out of contract. Accordingly, GlobalTranz
17   is also entitled to an award of its reasonable attorneys' fees and costs pursuant to A.R.S.
18   § 12-341.01, plus pre- and post-judgment interest on those sums at the highest legal rate
19   until paid in full.
20                                          PRAYER FOR RELIEF
21            WHEREFORE, Plaintiff respectfully requests the Court:
22            1.       Enter judgment against Ameren for direct and consequential damages in an
23   amount to be proven, but not less than $1,730,000.00 plus pre- and post-judgment interest
24   at the highest legal rate until paid in full;
25            2.       Declare that:
26                     (a)        GlobalTranz owes Ameren nothing and is therefore not required to
27                                reimburse and/or pay Ameren any amounts for alleged overpayments
28                                under the Agreements;

                                                      -7-
     QB\159788.00066\69991094.1
         Case 2:21-cv-01522-MTL Document 1 Filed 09/04/21 Page 8 of 8



 1                     (b)        Ameren's claimed damages are not supported by the Agreements or
 2                                governing law;
 3            2.       Retain jurisdiction over this action until all claims and issues are fully
 4   resolved;
 5            3.       Award GlobalTranz its attorneys' fees and costs pursuant to the Agreements,
 6   A.R.S. § 12-341.01, and any other applicable law; and
 7            4.       Grant all such other, further, and additional relief as the Court deems
 8   necessary, just, and proper.
 9            RESPECTFULLY SUBMITTED this 5th day of September, 2021.
10                                                       QUARLES & BRADY LLP
                                                         One Renaissance Square
11                                                       Two North Central Avenue
                                                         Phoenix, AZ 85004-2391
12
13
                                                         By: /s/ Benjamin C. Nielsen
14
                                                             C. Bradley Vynalek
15                                                           Benjamin C. Nielsen
                                                             Daniel G. Roberts
16
                                                         Attorneys for Plaintiff
17                                                       GlobalTranz Enterprises, LLC.

18
19
20
21
22
23
24
25
26
27
28

                                                      -8-
     QB\159788.00066\69991094.1
